DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I, figures 1-6 and claims 1-21 in the reply filed on 5/23/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressurizing mechanism” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke (US Pub No 2005/0098658 A1).
Re claim 1, Burke shows a pressure sprayer nozzle (Fig. 2) comprising:
a main body portion (14) having an inlet channel (23) for accepting liquid from a pressure sprayer, an outlet head (40) which is rotatably mounted on the main body portion (14) and comprises a plurality of liquid outlet portions (46/47/48), and a seal (36) provided between the main body portion (14) and the outlet head (40) for sealing between an outlet (34) of the inlet channel (23) and a respective inlet (43) of at least one of the liquid outlet portions (46/47/49),
the outlet head (40) being rotatable between:
a first position in which a first outlet portion (49) of the plurality of outlet portions is in fluid communication with the inlet channel (23) so that in use liquid can flow from the inlet channel to, and out of, the first outlet portion of the plurality of outlet portions; and
a second position in which a second outlet portion (47) of the plurality of outlet portions is in fluid communication with the inlet channel (23) so that in use liquid can flow from the inlet channel to, and out of, the second outlet portion of the plurality of liquid outlet portions,
wherein the first outlet portion (49) of the plurality of liquid outlet portions differs (paragraphs 0039 and 0040) from the second outlet portion (47) of the plurality of liquid outlet portions such as to allow the selection of a first outlet spray type by rotating the outlet head to the first position and the selection of a second outlet spray type by rotating the outlet head to the second position (paragraph 0012).
Re claim 2, Burke shows the first outlet portion (Fig. 4, 49) of the liquid outlet portions comprises a mounting portion (paragraph 0040) to which an outlet component (48) is mountable.
Re claim 5, Burke shows the first outlet portion of the liquid outlet portions comprises one of: i) a mister outlet (Fig. 4, 49), which comprises the mounting portion (paragraph 0040) and a mister nut (48), with a mister orifice (49), mounted on the mounting portion.
Re claim 6, Burke shows the second outlet portion (Fig. 4, 47; paragraph 0039) of the liquid outlet portions comprises an integral outlet component.
Re claim 8, Burke shows the outlet head (Fig. 4, 40) comprises at least three liquid outlet portions (46/47/49), wherein one of the liquid outlet portions comprises a mounting portion (paragraph 0040) to which an outlet component (48) is mountable and two outlet (46/47) portions of the liquid outlet portions each comprise a respective integral outlet component (paragraphs 0038 and 0039).
Re claim 9, Burke shows a retaining clip (Fig. 3, 38) for releasably securing the outlet head (40) on the main body portion (14).
Re claim 10, Burke shows the retaining clip (Fig. 3, 38) comprises at least one engagement portion (38) for releasable engagement with a complementary engagement portion (53) on the outlet head (40) and the retaining clip comprises a clip body portion (39) for bearing on a surface (37) of the main body (14) to hold the outlet head (40) on the main body portion (14) during relative rotation between the outlet head (40) and the main body (14).
Re claim 11, Burke shows the outlet head (Fig. 3, 40) is cup shaped comprising a base portion (see annotated figure) and a sidewall portion (see annotated figure) defining an interior of the cup which is arranged to receive the main body portion (14), the liquid outlet portions (46/47/49) are provided on the base portion and the sidewall extends from the base towards the rear of the main body (14), wherein the retaining clip (38) is engaged with the sidewall (see annotated figure) when the outlet head (40) is on the main body (14) and the retaining clip is in place, and the clip body portion (39) bears on a surface of the main body (14) which faces away from the base of the cup when the outlet head (40) is on the main body (14) and the retaining clip (38) is in place.

    PNG
    media_image1.png
    864
    836
    media_image1.png
    Greyscale

Re claim 12, Burke shows the retaining clip (Fig. 3, 38) is resilient and elastically deformable (39) away from a first engaged position in which the at least one engagement portion (38) is engaged with the complementary engagement portion (53) on the outlet head (40) to a second position in which the at least one engagement portion (38) is not engaged with the complementary engagement portion (53) on the outlet head (40) and the retaining clip (38) is disengagable from the outlet head (40) so allowing removal of the outlet head (40) from the main body (14).
Re claim 13, Burke shows the seal comprises a first O-ring (Fig. 3, 36) mounted on the main body portion (14) so as to surround the outlet (34) of the inlet channel (23) and face a surface of the outlet head (40).
Re claim 14, Burke shows the main body portion (Fig. 2, 14) and the outlet head (Fig. 3, 40) are arranged so that in the first position a first outlet portion (49) of the plurality of liquid outlet portions is rotationally aligned with the inlet channel (23) and the first O-ring (36) seals around the inlet (43) of the first liquid outlet portion (49) and in the second position a second outlet portion (47) of the plurality of liquid outlet portions is rotationally aligned with the inlet channel (23) and the first O-ring (36) seals around the inlet (43) of the second liquid outlet portion (47).
Re claim 15, Burke shows a plurality of O-rings mounted on the main body portion (Fig. 2, 14) so as to face the surface of the outlet head (40), said plurality comprising the first O-ring (36) which surrounds the outlet of the inlet channel and at least one further O-ring (29).
Claims 1, 2 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman et al. (US Pat No 6,364,219 B1).
Re claim 1, Zimmerman et al. show a pressure sprayer nozzle (Fig. 1, 10) comprising:
a main body portion (12) having an inlet channel (33) for accepting liquid from a pressure sprayer, an outlet head (44) which is rotatably mounted on the main body portion (12) and comprises a plurality of liquid outlet portions (45a-45d), and a seal (31) provided between the main body portion (12) and the outlet head (44) for sealing between an outlet (30) of the inlet channel (33) and a respective inlet of at least one of the liquid outlet portions (45a-45d),
the outlet head (44) being rotatable between:
a first position in which a first outlet portion (45a) of the plurality of outlet portions is in fluid communication with the inlet channel (33) so that in use liquid can flow from the inlet channel to, and out of, the first outlet portion of the plurality of outlet portions; and
a second position in which a second outlet portion (45b) of the plurality of outlet portions is in fluid communication with the inlet channel (33) so that in use liquid can flow from the inlet channel to, and out of, the second outlet portion of the plurality of liquid outlet portions,
wherein the first outlet portion (45a) of the plurality of liquid outlet portions differs (col. 4, lines 58-61) from the second outlet portion (45b) of the plurality of liquid outlet portions such as to allow the selection of a first outlet spray type by rotating the outlet head to the first position and the selection of a second outlet spray type by rotating the outlet head to the second position (col. 5, lines 7-9).
Re claim 2, Zimmerman et al. show the first outlet portion (Fig. 2, 45a) of the liquid outlet portions comprises a mounting portion (76) to which an outlet component (col. 6, lines 38-40 – “discs”) is mountable.
Re claim 18, Zimmerman et al. show a pressure sprayer comprising a vessel (Fig. 1, 16) for holding liquid to be sprayed, a pressurising mechanism (disclosed in applicant’s specification as a pump; Zimmerman – 40) for pressurising the vessel to yield a pressure in the vessel for driving liquid out of the vessel during spraying and a liquid outlet arrangement (44) for allowing liquid to exit the vessel and leave the sprayer during spraying, wherein the liquid outlet arrangement comprises a pressure sprayer nozzle according to claim 1 (See above) and a vessel outlet portion (50) which leads towards the pressure sprayer nozzle.
Re claim 19, Zimmerman et al. disclose a garden pressure sprayer arranged for delivering one or more of water (see title), plant feed, pesticides, herbicides and fungicides in the garden.
Re claim 20, Zimmerman et al. disclose at least two outlet components (col. 6, lines 32-40) which are of different type from each other for selectively mounting on the mounting portion (Fig. 2, 76).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US Pub No 2005/0098658 A1) in view of Heren et al. (US Pat No 9,669,420 B2).
Re claim 3, Burke discloses all aspects of the claimed invention but does not teach the mounting portion comprises a turret portion onto which the outlet component is mountable.
However, Heren et al. show a pressure sprayer nozzle including multiple liquid outlet portions in which an outlet portion comprises a mounting portion to which an outlet component (Fig. 30B, 582) is mountable, where the mounting portion comprises a turret portion (col. 11, lines 56-57; 582 is rotatable relative to turret 574 thus making 582 a turret itself to which the mounting of 582 would be a turret portion) onto which the outlet component (582) is mountable.
The substitution of one known element (outlet component as shown in Heren) for another (outlet component as shown in Burke) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the outlet component shown in Heren et al. would have yielded predictable results, namely, a patterned spray in Burke to deliver a desired spray output.
Re claim 4, Burke as modified by Heren et al. show the outlet component (Heren – Fig. 30B, 582) is selectable among a plurality of outlet components (Heren – 582/590) that are each of a different type relative to each other.
Re claim 21, Burke as modified by Heren et al. show a kit comprising a pressure sprayer nozzle according to claim 3, and at least two outlet components (Heren – Fig. 30B, 582/590) which are of different type from each other for selectively mounting on the mounting portion.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burke (US Pub No 2005/0098658 A1) in view of Sodemann et al. (US Pat No 6,988,677 B2).
Re claim 7, Burke discloses all aspects of the claimed invention but does not teach the second outlet portion of the liquid outlet portions comprises a fan outlet for producing a fan spray pattern.
However, Sodemann et al. show a spray nozzle including multiple liquid outlet portions where one of the liquid outlet portions comprises a fan outlet for producing a fan spray pattern (col. 2, lines 56-57).
The substitution of one known element (outlet component as shown in Sodemann) for another (outlet component as shown in Burke) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the outlet component shown in Sodemann et al. would have yielded predictable results, namely, a patterned spray in Burke to deliver a desired spray output.
Claims 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Burke (US Pub No 2005/0098658 A1) in view of Piggott (US Pat No 3,516,611).
Re claim 16, Burke discloses all aspects of the claimed invention but does not teach the number of O-rings in the plurality of O-rings matches the number of liquid outlet portions in the plurality of liquid outlet portions and an angular spacing between the O-rings matches an angular spacing between the inlets of the liquid outlets.
However, Piggott shows a rotatable nozzle including a plurality liquid outlet portions (Fig. 1, 29) with a plurality of O-rings (30) that matches the number of liquid outlet portions (29) in the plurality of liquid outlet portions and an angular spacing between the O-rings (30) matches an angular spacing between the inlets (31) of the liquid outlets.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the plurality of liquid outlet portions in Burke include a plurality of O-rings to match the number of liquid outlet portions as taught by Piggott to form a seal around the aligned passages (Piggott – col. 5, lines 33-34).
Re claim 17, Burke as modified by Piggott show the O-rings (Piggott – Fig. 1, 30) are positioned and dimensioned so that when the outlet head (Burke – Fig. 2, 40) is in the first position with the first O- ring sealing around the inlet (Burke – 43) of the first liquid outlet portion (Burke – 49), each of the further O-rings seals (Piggott – 30) around the inlet of a respective other one of the liquid outlet portions (Burke – 46/47).
Claims 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Burke (US Pub No 2005/0098658 A1) in view of Zimmerman et al. (US Pat No 6,364,219 B1).
Re claim 18, Burke discloses all aspects of the claimed invention of claim 1, but does not teach a vessel for holding liquid to be sprayed, a pressurizing mechanism for pressurizing the vessel to yield a pressure in the vessel for driving liquid out of the vessel during spraying and a vessel outlet portion which leads towards the pressure sprayer nozzle.
However, Zimmerman et al. show a vessel (Fig. 3, 16) for holding liquid to be sprayed, a pressurizing mechanism (disclosed in applicant’s specification as a pump; Zimmerman – 40) for pressurizing the vessel to yield a pressure in the vessel for driving liquid out of the vessel during spraying and a vessel outlet portion (50) which leads towards a pressure sprayer nozzle.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the nozzle of Burke include the vessel and pump taught by Zimmerman et al. for the portability of the system (Zimmer – col. 7, line 67 through col. 8, line 1).
Re claim 19, Burke as modified by Zimmerman et al. teach a garden pressure arranged for delivering one or more of water (Burke – abstract/Zimmerman – title).
Re claim 20, Burke discloses all aspects of the claimed invention including the pressure sprayer nozzle of claim 2 but does not teach a kit comprising at least two outlet components which are of different type from each other for selectively mounting on the mounting portion.
However, Zimmerman et al. disclose at least two outlet components (col. 6, lines 32-40) which are of different type from each other for selectively mounting on a mounting portion (Fig. 2, 76).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the system of Burke including the outlet component, element 49, to be a kit including at least two outlet components of a different type as taught by Zimmerman et al. to have the use of different nozzles to produce different sized streams (Zimmerman – col. 6, lines 32-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752